DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2022 has been entered.
 
Status of Rejections
All previous rejections are withdrawn in view of the Applicant’s amendments. 
New grounds of rejection are necessitated by the Applicant’s amendment. 

Claims 1-20 are pending and under consideration for this Office Action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 2, 5, 6, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beeck et al (EP 1076107 A1) in view of Malie et al (US 2016/0348509 A1).

Claim 1: Beeck discloses a method of processing a component (see e.g. abstract of Beeck), wherein the component comprises 
a substrate (see e.g. #7a on Fig 3d Fig 3e of Beeck), 
an outer layer on the substrate and providing a surface of the component (see e.g. #6a on Fig 3d and 3e of Beeck), and 
at least one aperture extending through the outer layer and into the substrate (see e.g. #3 on Fig 3d of Beeck), 
the method comprising: 
depositing a masking material into the at least one aperture to fill the at least one aperture with the masking material (see e.g. #6a on Fig 3e and [0027] of Beeck); 
processing the surface of the component (see e.g. Fig 3g and [0029] of Beeck); and 
removing the masking material in the at least one aperture (see e.g. Fig 3h [0030] of Beeck).

Beeck does not explicitly teach the method steps of:
placing the component in an electrophoretic fluid comprising particles of a masking material as an electrode, 
applying a voltage to the component and a counter electrode of the component, 
depositing the particles of the masking material in the electrophoretic fluid into the at least one aperture through electrophoresis to fill the at least one aperture with the masking material.

Beeck teaches that plug can be a ceramic material (see e.g. [0028] of Beeck). Malie teaches that electrophoresis is a suitable deposition method for ceramic coatings that is rapid and inexpensive and has improved localized results relative to other methods (see e.g. [0011]-[0012] of Malie). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Beeck by substituting the masking application step with the electrophoresis taught in Malie because Malie teaches electrophoresis is rapid and inexpensive and has improved localized results. 

Claim 2: Beeck in view of Malie discloses that 
the outer layer having a lower electrical conductivity than the substrate (the outer layer is an organic or resin, see e.g. [0023] of Beeck), 
steps to treat the surface of the component comprises 
removing at least one portion of the outer layer (see e.g. [0027] of Beeck) and 
applying at least one type of coating on the surface (see e.g. [0029] of Beeck). 

Claim 5: Beeck in view of Malie discloses that 
the outer layer comprises an electrically insulating layer (organic or resin, see e.g. [0023] of Beeck), 
the steps to treat the surface of the component comprises removing the electrically insulating layer (see e.g. [0027] of Beeck). 

Claim 6: Beeck in view of Malie discloses that 
 the masking material comprises at least one of an organic compound, a ceramic material, a metal, and their composite thereof (see e.g. [0028] of Beeck). 

Claim 17: Beeck in view of Malie discloses that the removing of the masking material in the at least one aperture comprises high temperature oxidation (see e.g. [0030] of Beeck).

Claim 19: Beeck in view of Malie discloses baking the component after fully filing the at least one aperture (see e.g. [0029] of Beeck).

Claim 20: Beeck in view of Malie discloses that the at least one aperture is fully filled with the masking material (see e.g. #4 on Fig 3e of Beeck).

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beeck in view of Malie as applied to claim 2 above, and in further view of Fernihough et al. (US2005/0191422 A1).

Claim 3: Beeck in view of Malie does not explicitly teach that to remove at least a portion of the outer layer comprises at least one of sand blasting, water jetting, laser ablation, electrochemical stripping, and pickling. Beeck merely states the coating is removed (see e.g. [0027] of Beeck). Fernihough teaches that external layers on gas turbines (see e.g. abstract of Ferinhough) can be removed using at least one of sand blasting, water jetting, and pickling (see e.g. [0048] of Fernihough). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method Beeck to utilize the layer removing processes described in Fernihough because Fernihough teaches these are suitable means of removing layers on a gas turbine. 

Claim 4: Beeck in view of Malie does not explicitly teach that the outer layer comprises a thermal barrier coating and an adhesive layer between the thermal barrier coating and the substrate,
steps to remove at least a portion of the outer layer comprise: removal of the thermal barrier coating by a method comprising sand blasting and removal of the adhesive layer by a method comprising pickling.

Beeck does state that the method can be used to repair coatings (see e.g. [0019] of Beeck). Fernihough a method of coating gas turbines while blocking the apertures (see e.g. abstract of Ferinhough) wherein in some cases, the turbine has an outer layer because the turbine is being repaired (see e.g. [0048] of Fernihough). The outer layer during these repairs can comprise a thermal barrier coating and an adhesive layer between the thermal barrier coating and the substrate (the metal body of the gas turbine is the substrate; and a bond coating, MCrAlY, is first deposited on the substrate, then a ceramic coating acting as a thermal barrier coating is deposited on the top of the bond coating, see e.g. para0037 of Fernihough) wherein the coating is removed by a method comprising sand blasting and removal of the adhesive layer by a method comprising pickling (for repair case, component 1 will be stripped of the original coatings to reveal the external surface 6 by any means such as chemical stripping with HCI (pickling), water jet, high speed machining (sand blasting), see e.g. [0048] of Fernihough). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Beeck so that outer coating comprises a thermal barrier coating and an adhesive layer between the thermal barrier coating and the substrate wherein the coating is removed by a method comprising sand blasting and removal of the adhesive layer by a method comprising pickling as taught in Ferinhough when a used gas turbine is being repaired. 

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beeck in view of Malie as applied to claim 1, and in further view of Reid et al (US 2016/0089692 A1). 

Claim 18: Beeck in view of Malie does not explicitly teach that the masking material comprises acrylic epoxy. Beeck teaches that the masking material can be a polymer (see e.g. [0028] of Beeck). Reid teaches a turbine processing method (see e.g. abstract of Reid) wherein the apertures are filled with a masking material for the processing (see e.g. Fig 3 of Reid). Acrylated urethane is listed as a suitable masking material (see e.g. [0030] of Reid). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Beeck to use the acrylated urethane as the masking material as taught in Reid because Reid teaches this is a suitable polymeric masking material and MPEP § 2144.07 states ‘The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)’. 

Claim(s) 7, 9, 11, and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beeck et al (EP 1076107 A1) in view of Malie et al (US 2016/0348509 A1).

Claim 7: Beeck discloses a method of repairing a component (see e.g. [0019] of Beeck), wherein the component comprises 
a substrate (see e.g. #7a on Fig 3d Fig 3e of Beeck), 
an outer layer on the substrate (see e.g. #6a on Fig 3d and 3e of Beeck), and 
at least one aperture extending through the outer layer and into the substrate (see e.g. #3 on Fig 3d of Beeck),
the method comprising: 
depositing masking material into the at least one aperture to fill the at least one aperture with the masking material (see e.g. #6a on Fig 3e and [0027] of Beeck); 
removing at least a portion of the outer layer (see e.g. Fig 3g and [0029] of Beeck); and 
removing the masking material in the at least one aperture (see e.g. Fig 3h [0030] of Beeck).

Beeck does not explicitly teach the method steps of:
placing the component in an electrophoretic fluid comprising particles of a masking material as an electrode, 
applying a voltage to the component and a counter electrode of the component, 
depositing the particles of the masking material in the electrophoretic fluid into the at least one aperture through electrophoresis to fill the at least one aperture with the masking material.

Beeck teaches that plug can be a ceramic material (see e.g. [0028] of Beeck). Malie teaches that electrophoresis is a suitable deposition method for ceramic coatings that is rapid and inexpensive and has improved localized results relative to other methods (see e.g. [0011]-[0012] of Malie). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Beeck by substituting the masking application step with the electrophoresis taught in Malie because Malie teaches electrophoresis is rapid and inexpensive and has improved localized results. 

Claim 9: Beeck in view of Malie discloses that applying a coating on a surface of the component prior to removing the masking material in the at least one aperture after removing at least the portion of the outer layer (see e.g. Fig 3g of Beeck). 

Claim 11: Beeck in view of Malie discloses that the outer layer has a lower electrical conductivity than the substrate such that the masking material is preferentially deposited onto inner walls of the at least one aperture comprising the substrate rather than on the outer layer (Since the top layer is a ceramic coating, it has a lower electrical conductivity than the substrate, which is a metal). 

Claim 13: Beeck in view of Malie discloses that 
 the masking material comprises at least one of an organic compound, a ceramic material, a metal, and their composite thereof (see e.g. [0028] of Beeck). 

Claim 14: Beeck in view of Malie discloses that the removing of the masking material in the at least one aperture comprises high temperature oxidation (see e.g. [0030] of Beeck).

Claim 15: Beeck in view of Malie discloses the at least one aperture is fully filled with the masking material (see e.g. #4 on Fig 3e of Beeck).

Claim 16: Beeck in view of Malie discloses baking the component after fully filing the at least one aperture (see e.g. [0029] of Beeck).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beeck in view of Malie as applied to claim 7, and in further view of Roedl.

Claim 8: Beeckn view of Malie does not explicitly teach remasking the at least one aperture; then applying a coating on a surface of the component; and opening the remasked at least one aperture. Roedl teaches a method of repairing a turbine foil (see e.g. abstract of Roedl) wherein a replacement coating can be applied to foil by remasking the foil and adding a new coating onto the foil and then removing the mask (see e.g. col 5, lines 56-65 of Roedl). This method provides an additional replacement environmental resistant coating (see e.g. col 5, lines 49-58 of Roedl). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Beeck by including the steps of remasking the at least one aperture; then applying a coating on a surface of the component; and opening the remasked at least one aperture as taught in Roedl to provide an additional replacement environmental resistant coating

Claim(s) 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beeck in view of Malie as applied to claim 7 above, and in further view of Fernihough.

Claim 10: Beeck in view of Malie discloses that the outer layer comprises an electrically insulating layer (organic or resin, see e.g. [0023] of Beeck), 

Beeck in view of Malie does not explicitly teach that the steps to treat a surface of the component comprises removing the electrically insulating layer comprising sand blasting. Beeck merely states the coating is removed (see e.g. [0027] of Beeck). Fernihough teaches that external layers on gas turbines (see e.g. abstract of Ferinhough) can be removed using at least one of sand blasting, water jetting, and pickling (see e.g. [0048] of Fernihough). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method Beeck to utilize the layer removing processes described in Fernihough because Fernihough teaches these are suitable means of removing layers on a gas turbine. It would have been obvious to a person having ordinary skill in the art at the time of filing to select sandblasting from the list in Fernihough because KSR rationale E states it is obvious to choose “from a finite number of identified, predictable solutions, with a reasonable expectation of success”. 

Claim 12: Beeck in view of Malie does not explicitly teach
the outer layer comprises a thermal barrier coating and an adhesive layer between the thermal barrier coating and the substrate, 
wherein the removing of at least the portion of the outer layer comprises: removal of the thermal barrier coating comprising sand blasting and removal of the adhesive layer comprising pickling.

Beeck does state that the method can be used to repair coatings (see e.g. [0019] of Beeck). Fernihough a method of coating gas turbines while blocking the apertures (see e.g. abstract of Ferinhough) wherein in some cases, the turbine has an outer layer because the turbine is being repaired (see e.g. [0048] of Fernihough). The outer layer during these repairs can comprise a thermal barrier coating and an adhesive layer between the thermal barrier coating and the substrate (the metal body of the gas turbine is the substrate; and a bond coating, MCrAlY, is first deposited on the substrate, then a ceramic coating acting as a thermal barrier coating is deposited on the top of the bond coating, see e.g. para0037 of Fernihough) wherein the coating is removed by a method comprising sand blasting and removal of the adhesive layer by a method comprising pickling (for repair case, component 1 will be stripped of the original coatings to reveal the external surface 6 by any means such as chemical stripping with HCI (pickling), water jet, high speed machining (sand blasting), see e.g. [0048] of Fernihough). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Beeck so that outer coating comprises a thermal barrier coating and an adhesive layer between the thermal barrier coating and the substrate wherein the coating is removed by a method comprising sand blasting and removal of the adhesive layer by a method comprising pickling as taught in Ferinhough when a used gas turbine is being repaired. 

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795